Exhibit AGREEMENT AND PLAN OF MERGER BY AND AMONG FRANKLIN STREET PROPERTIES CORP., PARK TEN PHASE II ACQUISITION CORP., AND FSP PARK TEN DEVELOPMENT CORP. March 19, TABLE OF CONTENTS ARTICLE 1THE MERGER 1 1.1The Merger 1 1.2The Closing 1 1.3Effective Time 2 1.4Additional Action 2 1.5Dissenting Shares. 2 1.6No Further Rights 3 1.7Withholding Rights 3 ARTICLE 2MERGER CONSIDERATION 3 2.1Cancellation of Target Stock 3 2.2Merger Consideration. 3 ARTICLE 3REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE ACQUISITION SUBSIDIARY 4 3.1Due Organization; Authority 4 3.2Authorization; Validity; Effect of Agreement 5 3.3No Violation. 5 3.4Information in Consent Solicitation 6 3.5Financing 6 ARTICLE 4REPRESENTATIONS AND WARRANTIES OF THE TARGET REIT 6 4.1Due Organization; Authority. 7 4.2Capitalization 7 4.3Authorization; Validity; Effect of Agreement 7 4.4Financial Statements. 7 4.5Contracts and Commitments 8 4.6No Violation. 8 4.7Litigation 9 4.8Title to Assets 9 4.9Real Property. 9 4.10Real Property Leases 11 4.11Compliance with Laws; Permits; Environmental Matters. 12 4.12Taxes. 13 4.13No Existing Discussions 14 4.14Full Disclosure; Information in Consent Solicitation 14 ARTICLE 5COVENANTS AND ADDITIONAL AGREEMENTS 14 5.1Conduct of Business 14 5.2Other Actions 14 5.3Approval of Target REIT Stockholders 14 5.4Consents and Approvals 15 5.5No Solicitation. 15 5.6Dividends 18 5.7Indemnification. 18 5.8Public Filing 19 ARTICLE 6CONDITIONS TO EACH PARTY’S OBLIGATIONS TO EFFECT THE MERGER. 19 ARTICLE 7TERMINATION AND WAIVER 21 7.1Termination 21 7.2Effect of Termination 21 7.3Extension; Waiver 21 7.4No Survival of Representations and Warranties 22 7.5Termination Fee 22 ARTICLE 8MISCELLANEOUS 22 8.1Assignment 22 8.2Risk of Loss. 22 8.3Fees and Expenses 23 8.4Entire Agreement; Modifications; Amendments. 23 8.5Notices 23 8.6Interpretation 24 8.7Captions 24 8.8Counterparts 24 8.9Binding Effect 25 8.10Attorneys’ Fees 25 8.11No Waiver; Severability 25 8.12Applicable Law 25 AGREEMENT AND PLAN OF MERGER This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is made and entered into as of March 19, 2008 by and among FRANKLIN STREET PROPERTIES CORP., a Maryland corporation (the “Company”), PARK TEN PHASE II ACQUISITION CORP., a Delaware corporation and a wholly-owned acquisition subsidiary of the Company (the “Acquisition Subsidiary”), and FSP PARK TEN DEVELOPMENT CORP., a Delaware corporation (the “Target REIT”). RECITALS WHEREAS, the Target REIT is the owner (through a wholly-owned subsidiary) of real property and improvements (such real property, together with any buildings, structures or other improvements situated thereon being referred to as the “Property”) located in Houston, Texas; WHEREAS, the board of directors of the Company (the “Company Board of Directors”), the board of directors of the Acquisition Subsidiary (the “Acquisition Subsidiary Board of Directors”) and the board of the directors of the Target REIT (the “Target REIT Board of Directors”) believe that it is in the best interests of the Company, the Acquisition Subsidiary and the Target REIT, respectively, and their respective stockholders, to consummate, and have approved, the business combination transaction provided for herein, pursuant to which the Acquisition Subsidiary will be merged with and into the Target REIT, with the Target REIT continuing as the surviving entity (the “Merger”); WHEREAS, the Company, the Acquisition Subsidiary and the Target REIT desire to make certain representations, warranties and agreements in connection with the Merger. NOW, THEREFORE, in consideration of the foregoing and of the representations, warranties, covenants and agreements contained herein, the parties hereto hereby agree as follows: ARTICLE 1 THE MERGER 1.1The Merger.Subject to the terms and conditions of this Agreement, at the Effective Time (as hereinafter defined), the Acquisition Subsidiary will be merged with and into the Target REIT in accordance with the applicable provisions of the Delaware General Corporation Law (“DGCL”), and the separate existence of the Acquisition Subsidiary shall thereupon cease.The Target REIT shall continue as the surviving entity of the Merger (the “Surviving Corporation”).The Merger shall have the effects set forth in Section 259 of the DGCL. 1.2The Closing.Subject to the terms and conditions of this Agreement, the closing of the Merger (the “Closing”) shall take place at the offices of Wilmer Cutler Pickering Hale and -1- Dorr LLP, 60 State Street, Boston, Massachusetts at 9:00 a.m., local time, on May 15, 2008 or at such other time and date following the day on which the last of the conditions set forth in Article 6 shall be fulfilled or waived in accordance herewith.The holders of preferred stock, par value $0.01 per share, in the Target REIT (“Target Stock”) are hereinafter referred to as the “Target REIT Stockholders.” The date on which the Closing occurs is hereinafter referred to as the “Closing Date”; provided, however, that without the agreement of all parties hereto, the Closing Date shall not occur prior to May 1, 2008.After giving effect to the Merger, the Company and the Surviving Corporation are hereinafter referred to as the “Combined Company.” 1.3Effective Time.If all of the conditions to the Merger set forth in Article 6 shall have been fulfilled or waived in accordance herewith and this Agreement shall not have been terminated as provided in Article 7 or Section 8.2(b), the parties hereto shall promptly cause to be properly executed, verified and delivered for filing on the Closing Date a certificate of merger satisfying the requirements of the DGCL for the Merger (the “Certificate of Merger”).The Merger shall become effective upon the acceptance for record of the Certificate of Merger by the Secretary of State of the State of Delaware in accordance with the DGCL or at such later time upon which the parties hereto shall have agreed and designated in such filing in accordance with applicable law as the effective time of the Merger (the “Effective Time”); provided, however, that the Effective Time shall not be later than ten days following the Closing Date. 1.4Additional Action.The Surviving Corporation may, at any time from and after the Effective Time, take any action, including executing and delivering any document, in the name and on behalf of either the Target REIT or the Acquisition Subsidiary, in order to consummate and give effect to the transactions contemplated by this Agreement. 1.5 Dissenting Shares. (a)For purposes of this Agreement, “dissenting shares” means Target Stock held as of the Effective Time by a Target REIT Stockholder who has not voted such Target Stock in favor of the adoption of this Agreement and the Merger and with respect to which appraisal shall have been duly demanded and perfected in accordance with Section 262 of the DGCL and not effectively withdrawn or forfeited prior to the Effective Time.Dissenting shares shall not be converted into or represent the right to receive the Merger Consideration (as defined below) unless the Target REIT Stockholder holding such dissenting shares shall have forfeited his or her right to appraisal under the DGCL or properly withdrawn his or her demand for appraisal.If such Target REIT Stockholder has so forfeited or withdrawn his or her right to appraisal of dissenting shares, then (i) as of the occurrence of such event, such holder’s dissenting shares shall cease to be dissenting shares and shall be converted into and represent the right to receive the Merger Consideration payable in respect of such Target Stock pursuant to Section 2.2 hereof, and (ii) promptly following the occurrence of such event, the Company or the Surviving Corporation shall deliver to such Target REIT Stockholder the Merger Consideration to which such holder is entitled pursuant to Section 2.2 hereof. -2- (b)The Target REIT shall give the Company (i) prompt notice of any written demands for appraisal of any Target Stock, withdrawals of such demands, and any other instruments that relate to such demands received by the Target REIT and (ii) the opportunity to direct all negotiations and proceedings with respect to demands for appraisal under the DGCL.The Target REIT shall not, except with the prior written consent of the Company, make any payment with respect to any demands for appraisal of Target Stock or offer to settle or settle any such demands. 1.6No Further Rights.From and after the Effective Time, no Target Stock shall be deemed to be outstanding, and holders of Target Stock shall cease to have any rights with respect thereto except as provided herein or by law. 1.7Withholding Rights.Notwithstanding any provision of this Agreement, the Company and the Acquisition Subsidiary shall be entitled to deduct and withhold from the payments to be made pursuant to this Agreement, as applicable, such amounts as they reasonably determine that they are required to deduct and withhold with respect to the making of such payments under the Internal Revenue Code of 1986, as amended (the “Code”) or any other applicable provision of law and to collect Forms W-8 or W-9, as applicable, or similar information from the Target REIT Stockholders and any other recipients of payments hereunder.To the extent the amounts are so withheld by either the Company or the Acquisition Subsidiary, such withheld amounts shall be treated for all purposes of this Agreement as having been paid to the holder of the Target REIT shares in respect of which such deduction and withholding was made by the Company or the Acquisition Subsidiary. ARTICLE 2 MERGER CONSIDERATION 2.1Cancellation of Target Stock.As a result of the Merger and without any action on the part of the Target REIT Stockholders, at the Effective Time all Target Stock in the Target REIT shall cease to be outstanding, shall be cancelled and retired and shall cease to exist and each Target REIT Stockholder shall thereafter cease to have any rights with respect to the Target Stock (other than with respect to any dissenting shares, and other than the right to receive such Target REIT Stockholder’s portion of the Merger Consideration (as defined below) without set-off or counterclaim). 2.2Merger Consideration. (a)At the Effective Time, by virtue of the Merger and without any further action by the Company, the Acquisition Subsidiary or the Target REIT, each Target REIT Stockholder (other than the Company) shall receive for each share of Target Stock that such Target REIT Stockholder holds of record, cash (without interest) in an amount equal to $127,290.00 (and for each fractional share of Target Stock held, $127,290.00 times the applicable fraction, rounded up to the nearest $.01) (the “Merger Consideration”).The Company shall pay the Merger Consideration by check or ACH deposit sent to each Target REIT Stockholder on or prior to the date 30 days following the Effective Time. -3- (b)At the Effective Time, by virtue of the Merger and without any further action by any party, (i) the one (1) share of Target REIT common stock, $.01 par value, shall be converted into one (1) share of common stock, $.01 par value, of the Surviving Corporation and (ii) the eight-and-one-half (8.5) shares of Target Stock held by the Company shall be cancelled and shall cease to exist and no Merger Consideration or other consideration shall be delivered in exchange therefor, and the Company hereby waives any right that it may have under the certificate of incorporation of the Target REIT or otherwise to receive any consideration in the Merger in respect of such shares of Target Stock. (c)The directors and officers of the Acquisition Subsidiary immediately prior to the Effective Time shall be the directors and officers of the Surviving Corporation, each to hold office in accordance with the certificate of incorporation and bylaws of the Surviving Corporation. The certificate of incorporation and bylaws of the Surviving Corporation immediately following the Effective Time shall be amended and restated in their entirety so that such certificate of incorporation and bylaws are identical to the certificate of incorporation and bylaws, respectively, of the Acquisition Subsidiary, except that the name of the Surviving Corporation shall be amended to be the name of the Target REIT immediately prior to the Effective Time and the identity of the incorporator shall be deleted. (d)The Merger Consideration shall be proportionately adjusted to reflect any reclassification, stock split, reverse split, stock dividend, reorganization, recapitalization or other like change with respect to the Target Stock occurring (or for which a record date is established) after the date hereof and prior to the Effective Time. ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE ACQUISITION SUBSIDIARY Each of the Company and the Acquisition Subsidiary, jointly and severally, represents and warrants to the Target REIT that the statements contained in this Article 3 are true and correct, except as set forth in the disclosure schedule delivered at or prior to the execution hereof to the Target REIT (the “Company Disclosure Schedule”).The Company Disclosure Schedule shall be arranged in paragraphs corresponding to the numbered and letter paragraphs contained in this Article 3, and the disclosures in any paragraph of the Company Disclosure Schedule shall also be deemed to qualify all other paragraphs in this Article3. 3.1Due Organization; Authority.Each of the Company and the Acquisition Subsidiary is a corporation duly organized and validly existing under the laws of the state of its incorporation.The Company (i) has the authority to conduct its business as currently conducted and to own and operate the properties that it now owns and operates, and (ii) is duly licensed or qualified to do business in, and is in good standing under the laws of, all jurisdictions in which the transaction of its business makes such qualification necessary, except where the failure to be so licensed or qualified would not reasonably be expected to have a material adverse effect on the business, assets, prospects, results of operations or financial condition of the Company (a “Company Material Adverse Effect”). -4- 3.2Authorization; Validity; Effect of Agreement.Each of the Company and the Acquisition Subsidiary has all requisite power, authority and legal right to enter into this Agreement and to perform its obligations hereunder.The execution and delivery of this Agreement by the Company and the Acquisition Subsidiary and the consummation by the Company and the Acquisition Subsidiary of the transactions contemplated hereby have been duly authorized by all necessary corporate action on the part of the Company and the Acquisition Subsidiary, respectively, and this Agreement is a legal, valid and binding obligation of the Company and the Acquisition Subsidiary, enforceable against them in accordance with its terms.Without limiting the generality of the foregoing, no vote, consent or approval of the stockholders of the Company is required under applicable law, rule or regulation, rule of the American Stock Exchange, or otherwise, in order for the Company to comply with its obligations hereunder. 3.3No Violation. (a)Neither the execution and delivery by the Company or the Acquisition Subsidiary of this Agreement, nor the consummation by the Company or the Acquisition Subsidiary of the transactions contemplated hereby and compliance by the Company or the Acquisition Subsidiary with the provisions hereof, will: (i) conflict with or violate any provision of the articles or certificates of incorporation or bylaws, each as amended to date of the Company or the Acquisition Subsidiary; (ii) require on the part of the Company or the Acquisition Subsidiary any consent, approval or authorization of, or declaration, filing or registration with, any governmental or regulatory authority, except (x) the filing of the Certificate of Merger in accordance with the DGCL or (y) where the failure to obtain any such consent, approval or authorization of, or declaration, filing or registration with, any governmental or regulatory authority would not reasonably be expected to have a Company Material Adverse Effect and would not adversely affect the consummation of the transactions contemplated hereby; (iii) conflict with, result in a breach of, constitute (with or without due notice or lapse of time or both) a default under, result in the acceleration of obligations under, create in any party the right to terminate, modify or cancel, or require any notice, consent or waiver under, any contract or instrument to which the Company is a party or by which the Company is bound or to which any of its assets is subject, except for (A) any conflict, breach, default, acceleration, termination, modification or cancellation which would not have a Company Material Adverse Effect and would not adversely affect the consummation of the transactions contemplated hereby or (B) any notice, consent or waiver the absence of which would not have a Company Material Adverse Effect and would not adversely affect the consummation of the transactions contemplated hereby; or (iv) violate any order, writ, injunction, decree, statute, rule or regulation applicable to the Company or the Acquisition Subsidiary or any of their properties or assets. (b)Except as expressly contemplated by this Agreement, no other action is required to be taken by the Company or the Acquisition Subsidiary to permit the execution, delivery andperformance of (i) this Agreement, (ii) all other documents and certificates expressly contemplated hereby, and (iii) the transactions contemplated hereby, and no consent or approval of any third party or Governmental Entity (as defined below) is or was required in connection with the execution of this Agreement, or to consummate the transactions expressly contemplated hereunder, except such as have been obtained or will be obtained prior to the Closing. -5- 3.4Information in Consent Solicitation.None of the information supplied or to be supplied by the Company for inclusion in the Consent Solicitation to be distributed to Target REIT Stockholders pursuant to Section 5.3 hereof (the “Consent Solicitation”) contains any untrue statement of a material fact or omits to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they are made, not misleading.If at any time prior to the Closing Date any event relating to the Company should occur that is required to be described in an amendment of or supplement to the Consent Solicitation, the Company shall, together with the Target REIT, prepare and disseminate such amendment or supplement.To the Company’s knowledge, all of the representations and warranties of the Target REIT set forth in this Agreement are true and correct as of the date hereof, including without limitation for purposes of Sections 6(f) and 7.1(c) below, it being understood and agreed that for all purposes of this Agreement the knowledge of R. Scott MacPhee, William W.
